
	

113 S2491 PCS: Medicare Protection Act
U.S. Senate
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 437113th CONGRESS
		2d Session
		S. 2491
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2014
			Mr. Pryor (for himself, Mrs. Shaheen, Ms. Warren, Mr. Brown, Ms. Landrieu, Mr. Merkley, Mr. Reed, Mr. Walsh, Mrs. Hagan, and Mr. Udall of New Mexico) introduced the following bill; which was read the first time
		
		June 19, 2014Read the second time and placed on the calendarA BILL
		To protect the Medicare program under title XVIII of the Social Security Act with respect to
			 reconciliation involving changes to the Medicare program.
	
	
		
			1.
			Short title
			This Act may be cited as the
		  Medicare Protection Act.
		
			2.
			Sense of the Senate
			It is the sense of the Senate that—
			
				(1)
				the eligibility age under the Medicare program under title XVIII of the Social Security Act (42
			 U.S.C. 1395 et seq.) should not be increased; and
			
				(2)
				the Medicare program should not be privatized or turned into a voucher system.
			
			3.
			Reconciliation involving changes to the Medicare program
			Section 313(b)(1) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
			 644(b)(1)) is amended—
			
				(1)
				in subparagraph (E), by striking and at the end;
			
				(2)
				in subparagraph (F), by striking the period and inserting ; and; and
			
				(3)
				by adding at the end the following:
				
					
						(G)
						a provision shall be considered extraneous if it  eliminates or reduces guaranteed benefits for
			 individuals entitled to, or enrolled for, benefits under the Medicare
			 program under title XVIII of the Social Security Act (42 U.S.C. 1395 et
			 seq.) or restricts eligibility for such program.
					.
			
	June 19, 2014Read the second time and placed on the calendar